IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2171 Disciplinary Docket No. 3
                                            :
GORDON LAMBERT BIGELOW                      :   Board File No. C3-15-338
                                            :
                                            :   Attorney Registration No. 51969
                                            :
                                            :
                                            :   (Luzerne County)


                                       ORDER


PER CURIAM:


              AND NOW, this 29th day of May, 2015, upon consideration of the Joint

Petition for Transfer to Disability Inactive Status Pursuant to Pa.R.D.E. 301, the Petition

is granted and it is hereby

              ORDERED that Gordon Lambert Bigelow is transferred to inactive status

pursuant to Pa.R.D.E. 301(d), for an indefinite period and until further Order of this

Court, and he shall comply with all the provisions of Pa.R.D.E. 217.